DETAILED ACTION
This action is responsive to Applicant’s response filed 6/17/2022.  
 

Allowable Subject Matter
Claims 1, 3-4, 8-11, 15-18, 22-30 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Based on the amendments filed 6/17/2022 which further clarified the subject matter of claims 1, 11, 18 with regards to the operation state of a memory device, a thorough search for prior arts on PE2E and STIC databases and on domains (IP.com and Google Scholar) has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of a memory system and method for carrying out garbage collection according to the host and operating state considerations disclosed by the following claimed subject matter of independent claim 1:

A memory system comprising: 
a memory device including erasable memory blocks suitable for storing data, wherein an operation state of the memory device is determined based on an available storage capacity of the memory device; and 
a controller suitable for determining the operation state of the memory device according to a predetermined ratio of data usage throughout a storage capacity of the memory device and carrying out garbage collection to the memory device, wherein the predetermined ratio is changed according to a requirement from a host engaged with the memory system, and 
wherein the controller performs the garbage collection to at least one erasable memory block based on a background enable command input from a host, receives a command from the host while the controller carries out the garbage collection, and determines whether the command is a first command for reducing power consumption of the memory system, wherein, when the command is the first command, the controller a) ignores the first command when a usage level of the erasable memory blocks subject to the garbage collection exceeds a threshold, and b) performs the garbage collection until the usage level is changed from a second status indicating that the garbage collection is required to a first status indicating the garbage collection is not required, and2Atty Docket No.: P17H0254/US 
App. No.: 16/214,320wherein the controller ignoring the first command when the usage level exceeds the threshold avoids a dead state of the erasable memory block where there are no free memory blocks for the garbage collection.

Independent claims 11 and 18 are also distinct from the prior art for the same reason, dependent claims 3-4, 8-10, 15-17, and 22-30 are directly dependent from claims 1, 11, and 18 and are therefore distinct from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC T OBERLY/Primary Examiner, Art Unit 2184